COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-173-CV





IN RE MICHAEL A. SMITH	RELATOR



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Relator filed this petition for writ of mandamus after the trial court issued an order on April 22, 2010 granting a new trial without specifically setting out its reasons for disregarding the jury’s verdict.  We conclude that the trial court abused its discretion and that relator has no adequate remedy by appeal.
(footnote: 2)  We therefore conditionally grant the writ of mandamus.

The Supreme Court of Texas has held that trial courts must state specific reasons for refusing to render judgment on a jury verdict and for granting a new trial, and that the failure to do so is correctable by writ of mandamus.
(footnote: 3)  In this case, the trial court did not state any reasons for granting the motion for new trial. 

We conclude that the trial court abused its discretion by failing to specify its reasons for ordering a new trial.  Accordingly, we conditionally grant relator’s petition for writ of mandamus.  We direct the trial court to vacate its April 22, 2010 order and to issue an order specifying its reasons for ordering a new trial within thirty days.  We are confident that the trial court will comply, and the writ will issue only if the trial court fails to do so.  The stay of the trial court proceedings issued on June 1, 2010 is hereby lifted.





LEE ANN DAUPHINOT

JUSTICE



PANEL:  DAUPHINOT, WALKER, and MEIER, JJ. 



DELIVERED: June 17, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4, 
52.8(d). 


2:See In re Columbia Med. Ctr
. 
of Las Colinas
, 290 S.W.3d 204, 212–15 (Tex. 2009) (orig. proceeding).


3:See id.
; 
see also In re United Scaffolding, Inc
., 301 S.W.3d 661, 662 (Tex. 2010) (orig. proceeding).